Case 1:21-cv-23294-BB Document 1 Entered on FLSD Docket 09/13/2021 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                             Case No.:

 CARMELO CALLEJAS,

          Plaintiff,

 vs.

 CITY OF MIAMI BEACH, a Florida
 Municipal corporation, RICHARD CLEMENTS, in his
 Capacity as CHIEF OF POLICE for the City of
 MIAMI BEACH, RICHARD OCEJO, in his capacity
 As a CITY OF MIAMI BEACH POLICE
 OFFICER,

       Defendants.
 ________________________________/

                                   NOTICE OF REMOVAL

          Defendant, RICHARD OCEJO (“Officer Ocejo”), pursuant to 28 U.S.C. § 1441 and §

 1446, hereby files this Notice of Removal of the above-captioned action presently pending in the

 Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, Case No.

 2021-019182-CA-01, and states as follows:

       1. On or about August 13, 2021, Plaintiff, CARMELO CALLEJAS (“Plaintiff”), filed his

 Complaint against the Defendants, CITY OF MIAMI BEACH (the “City”), RICHARD

 CLEMENTS (“Chief Clements”), and Officer Ocejo (collectively, the “Defendants”), in the

 Eleventh Judicial Circuit Court in and for Miami-Dade County, Florida. Plaintiff’s Complaint

 alleges violations of federal law against Defendants, specifically under 42 U.S.C § 1983, as well

 as state law claims for assault, battery, and violation of Florida Sunshine Laws, all of which

 allegedly occurred within the Southern District of Florida, specifically in Miami-Dade County.



                                                1
Case 1:21-cv-23294-BB Document 1 Entered on FLSD Docket 09/13/2021 Page 2 of 6




    2. On or about August 13, Plaintiff contemporaneously filed with his Complaint Plaintiff’s

 Notice of Serving Interrogatories and Request for Production against the City of Miami Beach.

    3. On or about August 19, 2021, the City and Richard Clements were served with Plaintiff’s

 summons.

    4. On or about August 25, 2021, Richard Ocejo was served with Plaintiff’s summons.

    5. The above-described action is one in which this Court has original jurisdiction under the

 provisions of 28 U.S.C. § 1331 (Federal Question) and is one which may be removed to this Court

 by Defendant pursuant to the provisions 28 U.S.C. §1441(a)-(c).

    6. In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

 Removal will be given to the adverse party and a copy of this Notice will be filed with the Clerk

 of the Circuit Court, in the form attached hereto as Exhibit A.

    7. In accordance with 28 U.S.C. § 1446(a), a copy of the Complaint filed in the circuit court

 has been attached hereto as Exhibit B, and a copy of all process, pleadings, and orders filed in the

 state court action have been attached hereto as Exhibit C.

    8. A copy of the Federal Civil Cover Sheet filed in conjunction with this Notice of Removal

 has been attached hereto as Exhibit D.

    9. A copy of the Notice of Consent to Removal on behalf of Co-Defendants, CITY OF

 MIAMI BEACH and RICHARD CLEMENTS, is attached hereto as Exhibit E.

    Dated this 13th day of September, 2021.


                                       Respectfully Submitted,

                                       s/Robert L. Switkes
                                       Robert L. Switkes, Esq.
                                       Florida Bar No. 241059

                                                  2
Case 1:21-cv-23294-BB Document 1 Entered on FLSD Docket 09/13/2021 Page 3 of 6




                              s/Bradley F. Zappala
                              Bradley F. Zappala, Esq.
                              Florida Bar No. 111829
                              SWITKES & ZAPPALA, P.A.
                              407 Lincoln Road, Penthouse SE
                              Miami Beach, Florida 33139
                              Telephone: (305) 534-4757
                              Facsimile: (305) 538-5504
                              Counsel for Defendant, Officer Ocejo




                                        3
Case 1:21-cv-23294-BB Document 1 Entered on FLSD Docket 09/13/2021 Page 4 of 6




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 13th day of September, 2021, I electronically filed the

 foregoing document with the Clerk of the Court using E-Filing Portal. I also certify that the

 foregoing document is being served this day on all counsel of record or pro se parties identified on

 the attached Service List in the manner specified, either via transmission of Notice of Electronic

 Filing generated by E-Filing Portal or in some other authorized manner for those counsel or parties

 who are not authorized to receive electronically Notices of Electronic Filing.

                                                      By:     s/Robert L. Switkes
                                                              Robert L. Switkes, Esq.




                                                  4
Case 1:21-cv-23294-BB Document 1 Entered on FLSD Docket 09/13/2021 Page 5 of 6




                                      SERVICE LIST
                      Carmelo Callejas v. City of Miami Beach, et al.
                 United States District Court, Southern District of Florida
                                         Case No:

 Scott B. Bennett
 SCOTT B. BENNETT, ESQ.
 Florida Bar No. 874655
 The Bennett Law Center
 3377 S.W. 3rd Avenue
 Miami, Florida 33145
 (305) 648-2255
 scott@sblawcenter.com
 service@sblawcenter.com
 Attorney for Plaintiff

 Richard Guzman
 RICHARD GUZMAN, ESQ.
 Florida Bar No. 105196
 The Bennett Law Center
 3377 S.W. 3rd Avenue
 Miami, Florida 33145
 (305) 648-2255
 richard@sblawcenter.com
 service@sblawcenter.com
 Attorney for Plaintiff

 Robert F. Rosenwald
 ROBERT F. ROSENWALD, ESQ.
 First Assistant City Attorney
 Florida Bar No. 0190039
 City of Miami Beach
 1700 Convention Center Drive
 4th Floor – Legal Department
 Miami Beach, Florida 33139
 (305) 673-7470
 robertrosenwald@miamibeachfl.gov
 Counsel for Defendant, City of Miami Beach

 Raul J. Aguila
 RAUL J. AGUILA, ESQ.
 City Attorney
 Florida Bar No. 0190039
 City of Miami Beach
 1700 Convention Center Drive
 4th Floor – Legal Department

                                              5
Case 1:21-cv-23294-BB Document 1 Entered on FLSD Docket 09/13/2021 Page 6 of 6




 Miami Beach, Florida 33139
 (305) 673-7470
 robertrosenwald@miamibeachfl.gov
 Counsel for Defendant, City of Miami Beach




                                              6
